Exhibit 10.2

SEVERANCE AGREEMENT

AND

GENERAL RELEASE OF ALL CLAIMS

This Severance Agreement and General Release of all Claims (“Agreement”) is made
by and between Stanley Kinsey (hereinafter “EMPLOYEE”), and NTN Communications,
Inc. (“EMPLOYER”).

RECITALS

A. EMPLOYEE was employed by EMPLOYER from November, 1997 through July 7, 2006,
the date such employment was terminated (the “Effective Date”).

B. From time to time during his employment, EMPLOYER has granted to EMPLOYEE
various stock options to purchase shares of EMPLOYER’s common stock (“Common
Stock”), which options were issued pursuant to EMPLOYER’S 1995 Stock Option Plan
(“1995 Plan”) and 2005 Performance Incentive Plan (“2005 Plan”; the 1995 Plan
and the 2005 Plan are sometimes collectively referred to herein as the “Plans”).

C. Since July 1, 2005, the terms of EMPLOYEE’s employment by EMPLOYER has been
as set forth in that certain Employment Agreement dated June 28, 2005 by and
between EMPLOYEE and EMPLOYER (“Employment Agreement”).

D. Pursuant to the Employment Agreement and the Plans, EMPLOYEE is entitled to
payment of certain amounts and certain rights with respect to such stock options
following termination of his employment.

E. The parties wish to fully and finally settle all matters between them and,
accordingly hereby enter into this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, it is hereby agreed by and among the parties as follows:

1. PAYMENT

a. Final Wages. On the Effective Date, EMPLOYER agrees to pay EMPLOYEE all
normal payroll amounts owing to him through and including that date, plus all
accrued and unused vacation pay benefits. In addition, on or before the
Effective Date, EMPLOYER agrees to pay EMPLOYEE his share of the 2005 Executive
Bonus Pool, which the parties currently estimate to be approximately Five
Thousand to Fifteen Thousand Dollars. In the event the Board does not approve
the entire bonus payment, EMPLOYEE shall be entitled to receive a pro rata
portion of any bonus paid to the senior management team at a ratio equal to the
plan’s original percentages. In addition, at any time and from time to time
following the Effective Date, in order to validate the calculations relating to
his share of the 2005 Executive Bonus Pool, EMPLOYEE will have the right to
audit EMPLOYER’S internal financial reports, at EMPLOYEE’S sole expense,
provided EMPLOYEE provides reasonable advance notice and any such audit

 

1



--------------------------------------------------------------------------------

will be conducted at EMPLOYER’S place of business and during normal business
hours.

b. Severance Wages. EMPLOYER agrees to pay EMPLOYEE the following as severance
wages:

(1) The total sum of Three Hundred Ninety Four Thousand Dollars ($394,000.00);
such payment will be made in accordance with EMPLOYER’s normal payroll practices
(less payroll withholdings for taxes and other amounts in accordance with
federal and state law) payable in 26 equal biweekly increments of $15,153.85
each, commencing on the first pay date immediately subsequent to the eighth
(8th) day after EMPLOYEE’S execution of this Agreement with the first payment
retroactive to the Effective Date, and continuing each consecutive pay date
until such sum is paid in full.

c. Other Severance Benefits. In addition to the foregoing, and the benefits
described in subpart d. below, EMPLOYER shall pay, at its sole expense and at no
cost to EMPLOYEE, and continue each of the following benefits in full force and
effect for the twelve (12) month period immediately following the Effective
Date:

(1) COBRA medical and dental premiums for EMPLOYEE and dependent coverage;

(2) Major medical insurance premiums with an annual cumulative deductible amount
of no more than $500 for EMPLOYEE, his wife, if any, and those or his children
who qualify as his dependents under Section 152 of the Internal Revenue code of
1954, and

(3) Term life insurance on EMPLOYEE’s life, payable to his designated
beneficiary, in the amount of $1,000,000, and, in the event of accidental death
or dismemberment, in the amount of $2,000,000; the premium relating to such
coverage shall not exceed $4,000 per year.

 

2



--------------------------------------------------------------------------------

d. Stock Options. Further, EMPLOYER hereby certifies as being granted to, fully
vested in and exercisable by, EMPLOYEE, with Exercise Periods following
EMPLOYEE’s termination of employment for each as noted below, the stock option
grants to purchase shares of EMPLOYER’s common stock (“Common Stock”) set forth
in Table 1.A. below, which grants were made pursuant to the Plans:

Table 1. A.

 

Grant

   # Options    Granted    Price    Expire   

Exercise

Period

A

   100,000    11/03/97    1.8750    11/02/07    2 years

B

   650,000    10/07/98    0.6250    10/06/08    3 years

C

   650,000    10/07/98    1.0000    10/06/08    3 years

D

   500,000    10/07/99    0.9800    10/06/09    3 years

E

   350,000    01/26/01    0.8750    01/25/11    3 years

F

   100,000    10/07/02    0.7500    10/05/12    3 years

G

   400,000    02/18/03    1.1000    02/17/13    3 years

H

   300,000    08/16/04    1.8600    08/15/14    3 years

I

   250,000    06/28/05    1.8800    06/27/15    3 years    #DSUs               
50,000    09/30/04    —      09/29/14   

The following terms shall apply to such stock options in addition to the terms
set forth in the Plans and the documents delivered pursuant thereto:

(1) Accelerated Vesting. EMPLOYEE shall be entitled to accelerated vesting in
full of Stock Option Grant I, as set forth in Table 1.A. above.

(2) Cashless Exercise. In accordance with the authority vested in the
Compensation Committee of the Board as Administrator of the Company’s stock
option plans, the EMPLOYEE is granted both (a) the use of a cashless exercise
program for any and all options , and (b) the use of Common Stock, acquired
through DSU’s or the cashless exercise of stock options, to pay to the Company
any required withholding taxes that the Company is required to withhold.

Several forms of cashless exercise are allowed by the Plans with approval of the
Administrator: accordingly, EMPLOYER hereby grants EMPLOYEE the right to use any
form of cashless exercise permitted under applicable law that generally follows
the economic model in the following example:

In lieu of EMPLOYEE making a cash payment for any Common Stock he may purchase
upon exercise of any of the above Options, EMPLOYEE may, in his sole discretion,
elect to convert all or any portion of any of such Options to shares of Common
Stock of EMPLOYER by the surrender of the particular Option or portion thereof
in accordance with the provisions of the Plans, in exchange for a number of
shares of Common Stock EMPLOYER determined in accordance with the following
formula:

X = Y times (A minus B)

                              A

 

3



--------------------------------------------------------------------------------

where X = the number of shares of Common Stock of EMPLOYER to be issued to
EMPLOYEE pursuant to this Section 1

Y = the number of shares of Common Stock of EMPLOYER that could be acquired upon
a cash exercise of the portion of the Option being surrendered (as adjusted to
the date of calculation)

A = the closing sale price of one share of Common Stock of EMPLOYER as of the
end of the day immediately preceding the date of exercise

B = the then exercise price of one share of Common Stock per the above TABLE1.A.

For example, if the EMPLOYEE requests to exercise 100,000 options with an
exercise price of $1.00 and a closing sale price on the day immediately
preceding the date of exercise of $2.00, then the EMPLOYER would deliver to the
EMPLOYEE 50,000 registered shares of Common Stock upon the surrender of the
100,000 stock options.

In addition, EMPLOYEE may also elect to have EMPLOYER withhold from the number
of shares of Common Stock that would otherwise be delivered to the EMPLOYEE by
the EMPLOYER on exercise of the option, a number of shares of Common Stock equal
in value to the aggregate withholding taxes applicable to such exercise.

By entering into this Agreement, EMPLOYER agrees that neither it, the Plan
Committee nor the Plan Administrator may modify or terminate the terms of
EMPLOYEE’S cashless exercise, or other rights with respect to the stock options
set forth herein, unless expressly required to do so by applicable law.

(3) Company Responsiveness to Option Exercise Request. As long as EMPLOYEE’S
broker initiates an exercise request according to electronic DWAC system
requirements, the EMPLOYER will act on such request as if signed by the EMPLOYEE
and electronically deliver to the EMPLOYEE the required number of shares of
Common Stock of the Company, either by standard exercise or cashless exercise,
as the case may be, within 24 hours of each such request.

(4) Transferability of Options. Without limiting the applicability of any other
provisions under the Plans, EMPLOYER confirms EMPLOYEE’S right to transfer the
options, in the manner permitted under Section 2.4 of the 1995 Plan.

e. Outplacement Services. EMPLOYEE to receive $5,000 for reimbursement of
standard senior executive outplacement service package or fees incurred in
termination discussions.

 

4



--------------------------------------------------------------------------------

2 GENERAL RELEASE.

a. Release. In exchange for the foregoing consideration, EMPLOYEE and his heirs,
assigns, executors, successors and each of them, hereby unconditionally,
irrevocably and absolutely release and discharge EMPLOYER and all of their
agents, brokers, attorneys, insurers, trustees, employees, officers, directors,
partners, shareholders, representatives, predecessors-in-interest,
successors-in-interest and all related, subsidiary or affiliated persons or
entities (however described), (collectively, “Released Parties”) from any and
all claims related in any way to the transactions, affairs or occurrences
between them up to the date of this Agreement including, but not limited to, all
losses, liabilities, claims (for example: unpaid wages, benefits, vacation pay),
charges, demands and causes of action, known or unknown, suspected or
unsuspected, arising directly or indirectly out of or in any way connected with
the facts or circumstances arising from or out of his employment with EMPLOYER.

EMPLOYER will, and hereby does, forever release and discharge EMPLOYEE from any
and all causes of action, judgments, liens, indebtedness, damages, losses,
claims, liabilities, and demands of every kind and character, or any other
matter or event occurring, or to occur, including attorneys’ fees and costs,
whether or not previously brought before any state or federal court or before
any state or federal or any other governmental agency.

EMPLOYEE SPECIFICALLY AGREES AND ACKNOWLEDGES HE IS WAIVING ANY RIGHT TO
RECOVERY AGAINST EMPLOYER BASED ON STATE OF FEDERAL AGE, SEX, PREGNANCY, RACE,
COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, SEXUAL ORIENTATION, VETERAN’S
STATUS, DISABILITY, PHYSICAL HANDICAP, MENTAL CONDITION, MEDICAL CONDITION,
MENTAL HANDICAP OR OTHER ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT
LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT AND TITLE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, ALL AS AMENDED, WHETHER SUCH CLAIM IS BASED UPON ANY
ACTION FILED BY EMPLOYEE OR BY A GOVERNMENTAL AGENCY.

b. Legal Counsel; Additional Facts. EMPLOYEE declares and represents that he is
executing this Agreement with the opportunity to obtain full advice from legal
counsel. EMPLOYEE further acknowledges that he may discover facts or law
different from, or in addition to, the facts or law that he knows or believes to
be true with respect to the claims released in this Agreement, and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
shall remain effective in all aspects, notwithstanding such different or
additional facts, or the discovery of them.

 

5



--------------------------------------------------------------------------------

c. Known and Unknown Claims. EMPLOYEE acknowledges that he is aware of and is
familiar with the provisions of Section 1542 of the California Civil Code, which
provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor.”

EMPLOYEE does, after opportunity to obtain independent advice of counsel, hereby
waive and relinquish all rights and benefits he may have under Section 1542 of
the California Civil Code, or the law of any other state or jurisdiction, or
common law principle, to the same or similar effect.

d. Agreement Not to Sue. EMPLOYEE irrevocably and absolutely agrees that he will
neither prosecute nor allow to be prosecuted on his behalf, in any
administrative agency, whether federal or state, or in any court, whether
federal or state, any claim or demand of any type related to the matter released
in Section 2.a. above, it being the intention of all parties that with the
execution of this Agreement, EMPLOYER and alt Released Parties will be
absolutely, unconditionally and forever discharged of and from all obligations
to or on behalf of EMPLOYEE related in any way to his employment with EMPLOYER
or otherwise up to and including the date of this Agreement.

3. TWENTY-ONE DAY WAITING PERIOD. EMPLOYEE understands that he has been given a
period of 21 days to review and consider this Agreement before signing it.
EMPLOYEE further understands that he may use as much of this 21-day period as he
wishes prior to signing it.

4. REVOCATION. EMPLOYEE may revoke this Agreement within seven days of signing
it. Revocation can be made by delivering a written notice of revocation to Gary
Arlen, Chairman of the Compensation Committee of the Board of Directors, NTN
Buzztime, Inc., 5966 La Place Court, Carlsbad, California 92008. For this
revocation to be effective, written notice must be received by no later than the
close of business on the seventh day after he signs this Agreement. If EMPLOYEE
revokes this Agreement, it shall not be effective or enforceable and EMPLOYEE
will not receive the benefits described in Section I other than those to which
he is otherwise contractually entitled. If EMPLOYEE does not revoke this
Agreement, its effective date shall be the eighth day after the date of his
signature.

5. FUTURE COMMUNICATIONS. The terms and conditions of this Agreement shall
remain confidential between the parties hereto, and the parties agree not to
disclose any information concerning the fact, the amount, terms or conditions of
this Agreement to any third party. Nothing contained in this Agreement, however,
shall be construed to prevent the parties from disclosing the terms hereof to
individuals or agencies to whom disclosure is required to fulfill the terms of
this Agreement including his or its attorneys or accountants or as otherwise
required by law. In addition, nothing herein shall preclude either party from
complying with any legal process that can compel a disclosure of all terms of
this Agreement or from discussing the Agreement with his or its attorney,

 

6



--------------------------------------------------------------------------------

accountant or his immediate family, as long as such party clearly advises any
such individual that all information regarding the terms of the Agreement is
disclosed in strict confidence and must not be repeated or disclosed to others.

Notwithstanding the foregoing, EMPLOYEE agrees that EMPLOYER, and any of its
officers, directors, employees and agents, shall be permitted to make any public
or private, written or oral communication, which shall state, in principle, as
follows:

a) If made regarding EMPLOYEE’S separation from the Company:

“EMPLOYEE notified the Board of Directors in December 2005 that he would not
renew his employment contract and urged the Board to seek a successor to replace
him. A new CEO was put in place about three months after his notification.”

b) If made regarding any question pertaining to whether the EMPLOYEE was
terminated by the Company:

“EMPLOYEE was not terminated by the Company. Employee notified the Board of
Directors in December 2005 that he would not renew his employment contract and
urged the Board to seek a successor to replace him. A new CEO was put in place
about three months after his notification.”

If EMPLOYEE violates the provisions of this Section 5, EMPLOYEE’S right to
exercise any of the stock options accelerated in accordance with Section 1
hereof remaining unexercised at the time of such violation shall expire.

If EMPLOYER, or any of its officers, directors, employees or agents, violates
the provisions of this Section 5 including, without limitation, if any such
person makes any communication not substantially the same as the responses
presented above, which communication is made to any third party including,
without limitation, the press or media, in any investor presentation, or in any
written press release or presentation, EMPLOYER agrees that it has violated this
confidentiality provision and EMPLOYER hereby acknowledges that damages have
been incurred by the EMPLOYEE as a result of this, the exact amount of such
damages shall be subject to proof at the time of trial. Without limiting the
generality of Section 7.d. hereof relating to the award of attorneys fees and
costs, the parties agree that the provisions of that section shall be applicable
to any action for breach of this Section 5.

6. COMPANY PROPERTY. EMPLOYER also transferred all right, title and interest in
the following Company property to EMPLOYEE effective upon termination of
employment:

EMPLOYEE contacts in Outlook;

Treo 650 cellular telephone; and

HP TC1100 tablet PC.

EMPLOYEE is to receive the full cooperation of EMPLOYER in transferring contact
names, historic calendar information and task list information, and forwarding
personal e-mail, to his personal desktop system within 30 days following the
Effective Date. EMPLOYER will allow EMPLOYEE to send and e-mail notification to
all of his

 

7



--------------------------------------------------------------------------------

Microsoft Outlook® contacts informing them of EMPLOYEE’S new e-mail address for
future correspondence. EMPLOYER will also designate an executive assistant to
scan any e-mails addressed to EMPLOYEE’S e-mail account at EMPLOYER during the
six (6) month period following the Effective Date, and promptly forward any and
all personal e-mails to such e-mail address as EMPLOYEE may designate during
that period.

7. GENERAL PROVISIONS.

a. Binding Effect. The provisions of this Agreement shall inure to the benefit
of and be binding upon the successors, assigns, heirs, administrators and
executors of the parties hereto.

b. Freely Entering Agreement. EMPLOYEE is fully competent as of the date hereof,
and this Agreement has been freely executed and entered into by EMPLOYEE without
duress or any imbalance in bargaining position, and in determining to execute
and enter into this Agreement, EMPLOYEE has relied, among other things, on the
opportunity to obtain advice of independent legal counsel of his own selection.

c. Full Opportunity to Review. This Agreement has been reviewed by the parties
hereto and their respective attorneys, and the parties have had a full
opportunity to negotiate the contents hereof. The parties hereto expressly waive
any common law or statutory rule of construction that ambiguity shall be
construed against the drafter of this Agreement, and acknowledge that for
purposes of any such rule all parties contributed equally to the drafting of
this Agreement.

d. Prevailing Party. In any action at law or equity between the parties seeking
enforcement of any of the terms and provisions of this Agreement, the prevailing
party in such action shall be awarded, in addition to damages or other relief,
its reasonable costs and expenses, including, but not limited to, taxable costs
and reasonable attorneys’ fees. Such recovery shall also include out-of-pocket
expenses and attorneys fees on appeal, if any. The court shall determine the
prevailing party, unless the parties can resolve the matters between themselves.

e. No Waiver. No waiver by any party hereto of any breach of this Agreement by
any other party shall operate or be construed as a waiver of any other or
subsequent breach. No waiver by any party hereto of any breach of this Agreement
by any other party hereto shall be effective unless it is in writing and signed
by the party claimed to have waived such breach.

f. Amendment. This Agreement (and provisions) may be amended only by a written
instrument executed by all parties hereto.

g. Further Assurances. The parties agree to do all things necessary and to
execute all further documents necessary and appropriate to carry out and
effectuate the terms and purposes of this Agreement.

 

8



--------------------------------------------------------------------------------

h. Entire Agreement. It is agreed that, except as otherwise provided herein,
there are no collateral agreements or representations, written or oral, that are
not contained in this Agreement. Rather, this Agreement is intended by all
parties to be fully integrated and contains the entire agreement between the
parties.

i. Severability. Should it be determined by a court that any term of this
Agreement is unenforceable, that term shall be deemed to be deleted. However,
the validity and enforceability of the remaining terms shall not be affected by
the deletion of the unenforceable term.

j. Applicable Law/Venue. The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the State
of California. The parties further agree that if any party hereto commences
litigation to enforce or interpret his/its rights hereunder, such litigation
shall take place only in an appropriate court in San Diego County, and not
elsewhere. To effectuate this provision, each party hereby consents to the
jurisdiction of the California courts located in the county of San Diego.

k. Counterparts. This Agreement may be executed in counterparts and when signed
by all parties hereto shall constitute one single document.

The parties to this Agreement, with the benefit of representation and advice of
counsel, have read the foregoing Agreement, and fully understand each and every
provision contained herein.

WHEREFORE, the parties have executed this Agreement on the dates shown below.

 

   

/s/ STANLEY B. KINSEY

     

STANLEY B. KINSEY

   

NTN BUZZTIME, INC.

     

By:

 

/s/ Gary Arlen

       

Gary Arlen

   

By:

 

/s/ Barry Bergsman

       

Barry Bergsman

 

9